 Case 1:21-cv-00015-HYJ-RSK ECF No. 7, PageID.25 Filed 02/09/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


JONATHAN SMITH, individually and on
behalf of all others similarly situated,
                                                     Case No. 1:21-cv-15
        Plaintiff,
                                                     Hon. Hala Y. Jarbou
v.

BUSINESS SOLUTIONS, LLC,

      Defendant.
____________________________/

               ORDER SETTING DEADLINE FOR CLOSING DOCUMENTS

        The Court having been advised of a settlement to this matter by a Notice of Settlement

(ECF No. 6) filed by the parties on February 8, 2021,

        IT IS ORDERED that appropriate stipulated dismissal papers, prepared for entry by

United States District Judge Hala Y. Jarbou, shall be filed with the Court on or before March 1,

2021. If the closing documents are not presented by that date, and if the parties are unable to show

good cause for the delay and for retaining this case on the Court’s docket, this case shall be

dismissed without prejudice and without costs.



Date:     February 9, 2021                            /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
